Per Curiam.
Under a former appeal it was determined that Mr. Murnane was entitled to an equitable share of the reward, and the cause was remanded with directions to the trial court to determine the amount. Forsythe v. Murnane, 113 Minn. 181, 129 N. W. 134. On the second hearing the court allowed Mr. Murnane the sum of $600 as a fair portion of the reward,, considering the activity and risk incurred and the results following the efforts of the western claimants, and the part taken in the arrest and conviction by the other eastern claimants. Under all the circumstances, we are of the opinion that the court was in the exercise of a reasonable discretion in adjusting the reward between the claimants and the order appealed from is affirmed.